Citation Nr: 0819496	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In March 2006, the veteran filed a claim seeking service 
connection for headaches.  In April 2006, the RO acknowledged 
receipt of the claim, but it does not appear that the RO took 
any further action on the claim.  Accordingly, the issue of 
service connection for a headache disability is referred to 
the RO for additional action.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA compensation purposes.

2.  The veteran's tinnitus was not shown in service and is 
not shown to be etiologically related to noise exposure or 
other incident of active service. 


CONCLUSIONS OF LAW

1.  In the absence of a hearing loss disability, the criteria 
for service connection for bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 
In the present case, in a March 2006 letter pursuant to the 
VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claims, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claims for service connection.  He 
was advised to identify any evidence in support of the 
claims.  In addition, he was informed of the responsibility 
to identify or submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claims, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

For the above reasons, the Board finds that the RO's notice 
in the March 2006 letter substantially complied with 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified VA outpatient 
treatment records.  Moreover, the veteran was afforded a VA 
examination, as discussed in greater detail below.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Additionally, certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A.  Bilateral Hearing Loss Claim

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran contends that his bilateral hearing acuity was 
permanently damaged by exposure to significant noise while 
serving as an armor crewman and truck driver.  

Here, the Board observes, the record shows that the veteran 
currently does not suffer from bilateral hearing loss 
disability for VA compensation purposes.  The Board finds 
that the veteran's current bilateral hearing loss has not 
been shown to meet the minimum regulatory requirements to be 
considered disabling.  This is evidenced by the audiometric 
data documented in the June 2006 VA audiology examination 
report and the July 2006 addendum.

The veteran's June 2006 VA audiological evaluation of the 
right and left ears show the following puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
35
LEFT
10
20
15
20
30
 
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

The Board observes that the June 2006 audiological 
examination report shows no hearing loss disability, under 38 
C.F.R. § 3.385.  In addition, the VA examiner reported in the 
July 2006 audiological examination addendum that hearing 
examinations conducted in service were normal, that the 
veteran currently has a sensorineural hearing loss, and that 
the loss is below the VA threshold for disability and is not 
associated with inservice noise exposure.  There is no 
objective medical evidence indicating that the veteran has a 
hearing loss disability in either ear.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  In this circumstance, the equipoise 
doctrine is not applicable.  Service connection for bilateral 
hearing loss therefore is not warranted. 

B.  Tinnitus Claim

The veteran contends that his tinnitus disability was 
acquired by exposure to significant noise while serving as an 
armor crewman and truck driver.  

Service medical records reflect no complaints, findings, or 
diagnosis of tinnitus during the veteran's period of service.  
His November 1968 discharge examination revealed no 
significant abnormalities regarding his hearing and his ears.  

Post-service medical evidence also reflects no findings or 
diagnosis of tinnitus.  The VA examiner reported in the June 
2006 audiological examination and the July 2006 addendum the 
following: (1) that the veteran claimed tinnitus four or five 
years ago which would be approximately thirty years post-
separation from exposure and contradicts the veteran's 
contention that his tinnitus was acquired while in service; 
(2) there was a history of civilian occupational noise 
exposure post-service, when the veteran worked as a 
longshoreman, on and off, for ten or twelve years with no 
hearing protection required, in a pulp mill for four or four 
and one-half years, and for a trucking company with earplugs 
worn for an unspecified time; and (3) the nature of the 
veteran's claimed tinnitus which reportedly sounds like 
someone calling him is completely uncharacteristic of 
tinnitus resulting from noise insult.  The VA examiner made 
no association of veteran's claimed tinnitus with military 
noise exposure.

The Board points out that tinnitus is the type of disorder 
associated with symptoms that are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court 
determined that, even if, in the absence of any specific 
finding or diagnosis of tinnitus in the medical records, the 
Board were to accept as credible the veteran's assertions 
that he currently has tinnitus, the claim for service 
connection would still have to be denied on the basis of 
nexus to service).

As noted above, there is no contemporaneously recorded 
evidence of complaints of tinnitus until many years after 
discharge from service.  The Board points out that the 
passage of so many years between discharge from active 
service and the documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, the veteran was exposed to noise in 
his various civilian occupations post-service.  The Board 
also observes the VA medical examiner's report stating the 
nature of the veteran's claim of tinnitus which reportedly 
sounded like someone calling him being completely 
uncharacteristic of tinnitus resulting from noise exposure.  
Lastly, there is no medical evidence suggesting a 
relationship between any current tinnitus and service, and 
the veteran has not presented or identified any such existing 
medical evidence or opinion.  

When the veteran's post-service medical records are 
considered (which do not contain evidence of a nexus between 
tinnitus and the veteran's service), the Board finds that the 
clear preponderance of medical evidence outweighs the 
veteran's lay assertions that he has tinnitus that is related 
to his service.

The only medical opinion of record addressing whether there 
is a nexus between the veteran's current tinnitus with 
service is against the claim.  The Board observes that this 
June 2006 audiological examination report shows no 
association of tinnitus with military noise exposure.  The VA 
medical examiner performed thorough audiological tests, 
reviewed the claims file, and offered a supporting rationale 
for his opinion.

The preponderance of the evidence is against the claim of 
service connection for tinnitus, and the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b).  Service connection 
for tinnitus therefore is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


